DISMISS and Opinion Filed November 10, 2021




                                      S  In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                 No. 05-21-00673-CV

                      MARCO MONTEMAYOR, Appellant
                                  V.
                      NEPTUNE VENTURES, LLC, Appellee

                 On Appeal from the County Court at Law No. 5
                             Dallas County, Texas
                     Trial Court Cause No. CC-21-02727-E

                         MEMORANDUM OPINION
         Before Chief Justice Burns, Justice Molberg, and Justice Goldstein
                          Opinion by Chief Justice Burns
       Appellant’s brief in this case is overdue. By postcard dated October 13, 2021,

we notified appellant the time for filing his brief had expired. We directed appellant

to file a brief and an extension motion within ten days. We cautioned appellant that

failure to file his brief by that time might result in the dismissal of this appeal without

further notice. To date, appellant has not filed a brief, filed an extension motion, nor

otherwise corresponded with the Court regarding the status of this appeal.
       Accordingly, we dismiss this appeal. See TEX. R. APP. P. 38.8(a)(1);

42.3(b), (c).




                                      /Robert D. Burns, III/
                                      ROBERT D. BURNS, III
                                      CHIEF JUSTICE


210673F.P05




                                    –2–
                                  S
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                 JUDGMENT

MARCO MONTEMAYOR,                            On Appeal from the County Court at
Appellant                                    Law No. 5, Dallas County, Texas
                                             Trial Court Cause No. CC-21-02727-
No. 05-21-00673-CV          V.               E.
                                             Opinion delivered by Chief Justice
NEPTUNE VENTURES, LLC,                       Burns. Justices Molberg and
Appellee                                     Goldstein participating.

    In accordance with this Court’s opinion of this date, the appeal is
DISMISSED.


Judgment entered November 10, 2021




                                       –3–